DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 10/12/2021 has been entered.
3.	This communication is in response to the RCE filed on October 12, 2021 in which claims 1, 5 and 7 have been amended.  Accordingly, claims 1, 3-8 and 10 remain pending for examination.
Status of Claims
4.	Claims 1, 3-8 and 10 are pending, all of which are rejected under 35 U.S.C. 103.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:	A patent for a claimed invention may not be obtained, notwithstanding that the 	claimed invention is not identically disclosed as set forth in section 102, if the 	differences between the claimed invention and the prior art are such that the 	claimed invention as a whole would have been obvious before the effective 	filing date of the claimed invention to a person having ordinary skill in the art to 	which the claimed invention pertains. Patentability shall not be negated by the 	manner in which the invention was made.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
8.	Claims 1, 3-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gerber et al. (United States Patent No. US 9,669,719 B1), hereinafter “Gerber” in view of Baxter et al. (United States Patent Application Publication No. US 2010/0134067 A1), hereinafter “Baxter”.
	Regarding claim 1, Gerber discloses a method for setting up a communication connection between a vehicle communication apparatus (10) of a vehicle and a charging station communication apparatus (20), having the steps of (method of charging an electric vehicle at a charging station) (Gerber, Abstract):	coupling (S1) the vehicle communication apparatus (10) to the charging station communication apparatus (20) (electrically connecting the charging station to the vehicle. More particularly, to charge the bus 10 using the charging interface 18 (See FIG. 1), Gerber teaches that when bus 10 is positioned below an over-hanging charge head of an external charging station (not shown), the charge head automatically descends and electrically connects with the charging interface 18. When electrical contact is established between the charging interface and the charge head, current is directed into the bus 10 to charge the battery system 14. See also FIG. 3, showing charging system 60 of a charge station, which supplies DC current to charge port 16 of bus 10) (Gerber, Abstract, FIGS. 1 and 3, col. 3, ll. 19-21, col. 3, ll. 36-40, col. 4, ll. 11-20);	identifying (S2), from a plurality of stored predetermined transmission protocols, a common transmission protocol of the vehicle communication apparatus (10) and the charging station communication apparatus (20) (charge controller 20 may be configured to charge the bus 10 using multiple different charge protocols - e.g., manufacturer’s proprietary protocol, SAE J1772, CHAdeMO, etc. When a charge cable 40 (connected to a charging system 60) is plugged into the charge port 16, the charge controller 20 detects the charge protocol used by the charging system 60, and selects the appropriate algorithm (and hardware) to use during the charging process) (Gerber, FIG. 3, col. 4, l. 65-col. 5, l. 7); and	transmitting, to the one of the vehicle communication apparatus (10) and the charging station communication apparatus (20), a data communication signal according to the common transmission protocol (with a close up reference to FIGS. 4A and 4B, when charge cable 40 is plugged into the charge port 16, the signals on each pin (24, 26, etc.) depend on the charge protocol used by the charging system 60) (Gerber, FIGS. 4A and 4B, col. 5, ll. 58-61) wherein the charging station communication apparatus (20) is designed to establish a further communication connection to a further communication apparatus (30) (further connecting to a battery management system (BMS) 50) (Gerber, FIG. 3, col. 4, ll. 22-25), the further communication apparatus (30) being configured to monitor and control a charging process of an energy store in the vehicle (monitoring parameters such as voltage, current and charge level and protect the battery system 14 from operating outside safe operating conditions. During charging, the BMS 50 may report data relating the battery system 14 and the charging to a charge controller 20, which may be part of external charging system 60) (Gerber, FIG. 3, col. 4, ll. 25-31, ll. 35-36).  Gerber does not explicitly disclose wherein the further communication apparatus (30) is remote from the vehicle.	In an analogous art, however, Baxter discloses wherein a further communication apparatus (30) is remote from the vehicle (wherein a communication device 150 (See FIG. 1) can be used by a human operator 145 to initiate and request a charging session for an electric vehicle 110. The communication device 150 may be a WLAN or WPAN device (e.g., one or two-way radio-frequency identification (RFID) device, mobile computing device (e.g., laptop, palmtop, smartphone, multimedia mobile phone, cellular phone, etc.)), ZigBee device, etc. The communication device 150 communicates unique operator-specific information (e.g., operator identification information, etc.) to the charging station 120 (either directly or indirectly through the server 180). Baxter teaches that in some embodiments, electric vehicle operator 145 may use the communication device 150 to monitor the charging status of the electric vehicle 110, and in one embodiment, communication device 150 may be coupled with the electric vehicle 110, though is clearly shown as being remote therefrom (as held/carried by human operator 145)) (Baxter, FIG. 1, paragraph [0033]).	Gerber and Baxter are analogous art because they are from the same field of endeavor, namely, electric vehicle charging stations.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gerber and Baxter before him or her, to modify the battery management system (BMS) 50 of Gerber to include the additional limitation of wherein the further communication apparatus (30) is remote from the vehicle, as disclosed in Baxter, with reasonable expectation that this would result in having additional functionality, such as the ability to control a charging session with their mobile device, and/or request a charging session from a charging station (See Baxter, paragraph [0036]).  This method of improving the battery management system (BMS) 50 of Gerber and was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Baxter.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of Gerber with Baxter to obtain the invention as specified in claim 1.
	As to claim 3, Gerber-Baxter discloses the method as claimed in claim 1, wherein the plurality of stored predetermined transmission protocols comprise protocols based on the ISO/IEC 61851-23 and ISO/IEC 61851-24, CHAdeMO, Powerline (PLC), Combined Charging System (CCS), Tesla standard, WLAN and/or GB/T standard (e.g., CHAdeMO and CCS) (Gerber, col. 4, ll. 53-54, col. 6, ll. 16-21).  The motivation of claim 1 also applies to claim 3.
	Regarding claim 4, Gerber-Baxter discloses the method as claimed in claim 1, wherein the step for coupling the vehicle communication apparatus (10) to the charging station communication apparatus (20) couples the vehicle communication apparatus (10) to the charging station communication apparatus (20) wirelessly or by wire (e.g., by wire/cable - charge cable 40) (Gerber, col. 3, ll. 52-53).  The motivation of claim 1 also applies to claim 4.
	As to claim 5, Gerber discloses a vehicle communication apparatus (10) of a vehicle, the vehicle communication apparatus (10) comprising (battery system 14) (Gerber, FIG. 3, col. 4, l. 8):	a first electronic communication device (11) (battery management system (BMS) 50, which couples to charging system 60 at charging station) (Gerber, FIG. 3, col. 4, ll. 22-23); and	a first detector device (12) (charge controller 20) (Gerber, FIG. 3, col. 4, ll. 29-31), which is designed to	detect a coupling of the first electronic communication device (11) to a charging station communication apparatus (20) (wherein more particularly as discussed above with respect to independent claim 5, the charge controller 20 may be configured to charge the vehicle (in the example of FIG. 3, a bus 10) using multiple different charge protocols. For example, the bus may be charged using charging systems that follow a manufacturer’s proprietary charge protocol and by charging systems that follow a different charge protocol (e.g., the industry standard SAE J1772 or CHAdeMO charge protocols). When a charge cable 40 (connected to a charging system 60) is plugged into the charge port 16, the charge controller 20 detects the charge protocol used by the charging system 60, and selects the appropriate algorithm (and hardware) to use during the charging process) (Gerber, FIG. 3, col. 4, l. 50-col. 5, l. 5);	identify, from a plurality of stored predetermined transmission protocols, a common transmission protocol of the charging station communication apparatus (20) (again, identifying from several potential protocols) (Gerber, FIG. 3, col. 4, l. 50-col. 5, l. 5) and	transmit, to the charging station communication apparatus (20), a data communication signal according to the common transmission protocol (again, as shown in FIGS. 4A and 4B, when charge cable 40 is plugged into the charge port 16, the signals on each pin (24, 26, etc.) depend on the charge protocol used by the charging system 60) (Gerber, FIGS. 4A and 4B, col. 5, ll. 58-61) wherein the charging station communication apparatus (20) is designed to establish a further communication connection to a further communication apparatus (30) (further connecting to a battery management system (BMS) 50) (Gerber, FIG. 3, col. 4, ll. 22-25), the further communication apparatus (30) being configured to monitor and control a charging process of an energy store in the vehicle (monitoring parameters such as voltage, current and charge level and protect the battery system 14 from operating outside safe operating conditions. During charging, the BMS 50 may report data relating the battery system 14 and the charging to a charge controller 20, which may be part of external charging system 60) (Gerber, FIG. 3, col. 4, ll. 25-31, ll. 35-36).  Gerber does not explicitly disclose wherein the further communication apparatus (30) is remote from the vehicle.	In an analogous art, however, Baxter discloses wherein a further communication apparatus (30) is remote from the vehicle (wherein a communication device 150 (See FIG. 1) can be used by a human operator 145 to initiate and request a charging session for an electric vehicle 110. The communication device 150 may be a WLAN or WPAN device (e.g., one or two-way radio-frequency identification (RFID) device, mobile computing device (e.g., laptop, palmtop, smartphone, multimedia mobile phone, cellular phone, etc.)), ZigBee device, etc. The communication device 150 communicates unique operator-specific information (e.g., operator identification information, etc.) to the charging station 120 (either directly or indirectly through the server 180). Baxter teaches that in some embodiments, electric vehicle operator 145 may use the communication device 150 to monitor the charging status of the electric vehicle 110, and in one embodiment, communication device 150 may be coupled with the electric vehicle 110, though is clearly shown as being remote therefrom (as held/carried by human operator 145)) (Baxter, FIG. 1, paragraph [0033]).	Gerber and Baxter are analogous art because they are from the same field of endeavor, namely, electric vehicle charging stations.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gerber and Baxter before him or her, to modify the battery management system (BMS) 50 of Gerber to include the additional limitation of wherein the further communication apparatus (30) is remote from the vehicle, as disclosed in Baxter, with reasonable expectation that this would result in having additional functionality, such as the ability to control a charging session with their mobile device, and/or request a charging session from a charging station (See Baxter, paragraph [0036]).  This method of improving the battery management system (BMS) 50 of Gerber and was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Baxter.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of Gerber with Baxter to obtain the invention as specified in claim 5.
	Regarding claim 6, Gerber-Baxter discloses the vehicle communication apparatus (10) of claim 5, wherein the first detector device (12) is designed to identify the common transmission protocol by using a voltage potential (by detecting a voltage on a proximity detection pin of the SAE J1772 connector) (Gerber, col. 2, ll. 12-13, col. 6, ll. 57-59).  The motivation of claim 5 also applies to claim 6.
	Regarding claim 7, Gerber discloses a charging station communication apparatus (20) having (again, charging station 60) (Gerber, FIG. 3, col. 5, l. 1):	an electronic communication device (21), which is couplable to a vehicle communication apparatus (10) of a vehicle (charge cable 40 with connector 42 for plugging into charge port 16) (Gerber, FIGS. 4A and 4B, col. 5, ll. 9-15); and	an electronic detector device (22), which is designed to (again, charge controller 20, which although disclosed as part of bus 10, may alternatively be part of charging system 60 external to the bus 10) (Gerber, FIG. 3, col. 4, ll. 33-36)	detect a coupling of the electronic communication device (21) to a vehicle communication apparatus (10) (again, charge controller 20 may be configured to charge the vehicle (in the example of FIG. 3, a bus 10) using multiple different charge protocols. For example, the bus may be charged using charging systems that follow a manufacturer’s proprietary charge protocol and by charging systems that follow a different charge protocol (e.g., the industry standard SAE J1772 or CHAdeMO charge protocols). When a charge cable 40 (connected to a charging system 60) is plugged into the charge port 16, the charge controller 20 detects the charge protocol used by the charging system 60, and selects the appropriate algorithm (and hardware) to use during the charging process) (Gerber, FIG. 3, col. 4, l. 50-col. 5, l. 5),	identify, from a plurality of stored predetermined transmission protocols, a common transmission protocol of the vehicle communication apparatus (10) (again, identifying from several potential protocols) (Gerber, FIG. 3, col. 4, l. 50-col. 5, l. 5), and	transmit, to the vehicle communication apparatus (10), a data communication signal according to the common transmission protocol (again, as shown in FIGS. 4A and 4B, when charge cable 40 is plugged into the charge port 16, the signals on each pin (24, 26, etc.) depend on the charge protocol used by the charging system 60) (Gerber, FIGS. 4A and 4B, col. 5, ll. 58-61) wherein the charging station communication apparatus (20) is designed to establish a further communication connection to a further communication apparatus (30) (further connecting to a battery management system (BMS) 50) (Gerber, FIG. 3, col. 4, ll. 22-25), the further communication apparatus (30) being configured to monitor and control a charging process of an energy store in the vehicle (monitoring parameters such as voltage, current and charge level and protect the battery system 14 from operating outside safe operating conditions. During charging, the BMS 50 may report data relating the battery system 14 and the charging to a charge controller 20, which may be part of external charging system 60) (Gerber, FIG. 3, col. 4, ll. 25-31, ll. 35-36).  Gerber does not explicitly disclose wherein the further communication apparatus (30) is remote from the vehicle.	In an analogous art, however, Baxter discloses wherein a further communication apparatus (30) is remote from the vehicle (wherein a communication device 150 (See FIG. 1) can be used by a human operator 145 to initiate and request a charging session for an electric vehicle 110. The communication device 150 may be a WLAN or WPAN device (e.g., one or two-way radio-frequency identification (RFID) device, mobile computing device (e.g., laptop, palmtop, smartphone, multimedia mobile phone, cellular phone, etc.)), ZigBee device, etc. The communication device 150 communicates unique operator-specific information (e.g., operator identification information, etc.) to the charging station 120 (either directly or indirectly through the server 180). Baxter teaches that in some embodiments, electric vehicle operator 145 may use the communication device 150 to monitor the charging status of the electric vehicle 110, and in one embodiment, communication device 150 may be coupled with the electric vehicle 110, though is clearly shown as being remote therefrom (as held/carried by human operator 145)) (Baxter, FIG. 1, paragraph [0033]).	Gerber and Baxter are analogous art because they are from the same field of endeavor, namely, electric vehicle charging stations.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gerber and Baxter before him or her, to modify the battery management system (BMS) 50 of Gerber to include the additional limitation of wherein the further communication apparatus (30) is remote from the vehicle, as disclosed in Baxter, with reasonable expectation that this would result in having additional functionality, such as the ability to control a charging session with their mobile device, and/or request a charging session from a charging station (See Baxter, paragraph [0036]).  This method of improving the battery management system (BMS) 50 of Gerber and was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Baxter.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of Gerber with Baxter to obtain the invention as specified in claim 7.
	Regarding claim, 8, Gerber-Baxter discloses a charging station (2) having a charging station communication apparatus (20) as claimed in claim 7 (Gerber, Abstract, col. 2, ll. 60-62).  The motivation of claim 7 also applies to claim 8.
	Regarding claim 10, Gerber-Baxter discloses the charging station as claimed in claim 8, wherein the charging station (2) is couplable to an energy supply system (3) (to a power grid) (Gerber, FIG. 3, col. 4, ll. 8-10), and the electronic communication device (21) is designed to set up a further communication connection to the energy supply system (3) coupled to the charging station (2) (again, AC current directed to the charging system 60 is converted into DC current in the charging system 60, and then directed to the charge port 16 through the charge cable 40) (Gerber, FIG. 3, col. 4, ll. 9-14).  The motivation of claim 7 also applies to claim 10.
Response to Arguments
9.	Applicant’s arguments with respect to claims 1, 3-8 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
10.	Applicant’s arguments, as well as request for reconsideration, filed October 12, 2021, have been fully considered, but they are not deemed to be persuasive.
11.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.  For instance, a related prior art reference to DeBoer (USPGPUB 2017/0043674 A1) discloses an electric vehicle supply equipment (EVSE) charging station that may be accessible from remote web-connected computers, smart phones or tablets in order to provide the owner with a better way to monitor the status of the EV charging, schedule future charge events, and control the total kWh consumed and the cost of charging (See DeBoer, paragraph [0023]).
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441